On June 20, 1989, the Court issued an order permitting the release of this prisoner to attend boxing matches in Western Samoa.
The Court has just received a copy of an order from the Acting Commissioner of Public Safety, dated earlier in the day on June 20, denying an identical request. The Court had not been informed of this denial when it issued the original order.
This is to make it clear that the effect of the Court order of June 20 was to permit the Commissioner to release the prisoner, not to require such release if it is against the best judgment of the Commissioner.
The Commissioner, acting on the advice of the Attorney General, is free either to permit the release of this prisoner to attend the Western Samoa boxing matches or to deny such release, according to the best exercise of his own judgment.
It is so ordered.